new and different from those raised in his previous petition. 3 See NRS
                 34.810(2). Appellant's petition was procedurally barred absent a
                 demonstration of good cause and actual prejudice.         See NRS 34.726(1);
                 NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                 appellant was required to overcome the rebuttable presumption of
                 prejudice. NRS 34.800(2).
                               First, appellant claimed that he has good cause to overcome
                 the procedural bars because the State withheld a jail incident report that
                 indicated he was taking medication. Appellant failed to demonstrate good
                 cause or prejudice. While withholding of evidence may be good cause to
                 overcome procedural bars, appellant failed to demonstrate that any
                 evidence was withheld or that it was material.      See State v. Huebler, 128
                 Nev. , 275 P.3d 91, 95 (2012) (recognizing that a Brady claim
                 raised in an untimely petition requires the petitioner to demonstrate that
                 the State withheld evidence (to demonstrate cause) and to establish that
                 the evidence was material (to demonstrate prejudice)). According to the
                 jail incident report, appellant was the one who reported to the jail
                 personnel that he was taking medication. Therefore, appellant was aware
                 of the "material" evidence he claimed was withheld. Further, the jail
                 incident report is for an incident that occurred after sentencing and he
                 failed to demonstrate how his taking medication after sentencing was




                          3Balboni   v. Warden, Docket No. 57262 (Order of Affirmance, June 8,
                 2011).



SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A alto
                material to his case. Therefore, the district court did not err in denying
                this claim.
                              Second, appellant claimed that the State withheld exculpatory
                evidence regarding the victim. Appellant failed to demonstrate good cause
                because he failed to demonstrate that this evidence was withheld.       See id.
                Appellant has previously raised claims regarding the victim, her
                statements to police, and her possible recantations of the incident.
                Therefore, he failed to demonstrate that this evidence was withheld by the
                State, when he received the information, or why he could not have raised
                this good cause claim in his prior petition. 4 Hathaway v. State, 119 Nev.
                248, 252, 71 P.3d 503, 506 (2003). Therefore, the district court did not err
                in denying this claim.
                              Third, appellant claimed that he had good cause because trial
                counsel failed to file an appeal from his judgment of conviction. Appellant
                failed to demonstrate good cause because he knew in 2007 that counsel did
                not file a direct appeal, and he previously filed a post-conviction petition in
                2009 where he acknowledged that counsel did not file a direct appeal.
                Therefore, he failed to demonstrate good cause for the entire length of his
                delay. Id. at 254-55, 71 P.3d at 507-08. Accordingly, the district court did
                not err in denying this claim.
                              Finally, appellant claimed that he was actually innocent and
                that this would overcome the procedural bars. Appellant raised this exact



                      4See Balboni v. Warden, Docket No. 57262 (Order of Affirmance,
                June 8, 2011).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 claim of actual innocence in his previous petition.   Balboni v. Warden,
                 Docket No. 57262 (Order of Affirmance, June 8, 2011). This court
                 concluded that appellant failed to demonstrate actual innocence.
                 Therefore, this claim was barred by the doctrine of law of the case.   See
                 Hall v. State, 91 Nev. 314, 535 P.2d 797 (1995).
                              Based on the foregoing, we conclude that appellant failed to
                 demonstrate good cause and prejudice to overcome the procedural bars,
                 and he failed to overcome the presumption of prejudice to the State.
                 Accordingly, the district court did not err in denying the petition as
                 procedurally barred, and we
                              ORDER the judgment of the district court AFFIRMED. 5



                                                                                  J.
                                                    Hardest
                                                          ei




                                                                                  J.
                                                    Douglas



                                                    Cherry


                       5 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                 cc:   Hon. Elliott A. Sattler, District Judge
                       Thomas J. Balboni, Jr.
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e